197 Pa. Superior Ct. 602 (1962)
Commonwealth
v.
Martin, Appellant.
Superior Court of Pennsylvania.
Argued March 23, 1962.
April 12, 1962.
Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
Ronald M. Agulnick, with him Fred T. Cadmus, III, for appellant.
Samuel J. Halpren, District Attorney, for Commonwealth, appellee.
*603 OPINION PER CURIAM, April 12, 1962:
The order of the court below is affirmed on the opinion of President Judge GAWTHROP for the court below, as reported in 26 Pa. D. & C. 2d 509.